                      IN THE UNITED STATES DISCTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


                                                      :
CHARLES COOK, et al.,                                 :
                                                      :    Case No. 2:18-cv-711
               Plaintiffs,                            :
                                                      :    JUDGE ALGENON L. MARBLEY
       v.                                             :
                                                      :    Magistrate Judge Vascura
GORDON FLESCH CO., INC.,                              :
                                                      :
               Defendant.                             :
                                                      :

                                      OPINION & ORDER

       This matter comes before the Court on Plaintiffs’ Motion for Conditional Class

Certification. (ECF No. 5). Plaintiffs seek to conditionally certify a class based on alleged

violations of the Age Discrimination in Employment Act (“ADEA”). This Motion is fully briefed

and ripe for review. For the reasons set forth below, Plaintiffs’ Motion is DENIED.

                                       I.     BACKGROUND

                                       A. Factual Background

       Plaintiffs Charles Cook, Robert Rosen, and Walter Peterseim are former employees of

Defendant, Gordon Flesch Co., Inc., in Columbus, Ohio. Plaintiffs allege that they faced various

types of discrimination, including but not limited to, age discrimination. Plaintiffs allege that

this discrimination led Gordon Flesch to terminate their employment. Plaintiffs now seek to

conditionally certify a collective action under the ADEA and 29 U.S.C. §§ 216(b), 626(b).

                                     B. Procedural Background

       Plaintiffs Cook and Rosen filed their Complaint on July 20, 2008. (ECF No. 1). They

then filed a Motion for Conditional Certification of Collective Action Class on July 26, 2018.



                                                 1
(ECF No. 5). They filed a First Amended Complaint, adding Peterseim’s claims, (ECF No. 11)

before Gordon Flesch filed their Response in Opposition to the Plaintiffs’ Motion for

Conditional Certification (ECF No. 13). Plaintiffs then filed a Reply. (ECF No. 15). In neither

the original Complaint, the Motion for Conditional Certification, nor the First Amended

Complaint did Plaintiffs include any declarations. Rather counsel attached the declarations and

other evidence in Plaintiffs’ Reply brief. After briefing was completed on the Motion for

Conditional Certification, Plaintiffs filed a Second Amended Complaint. (ECF No. 29). The

Second Amended Complaint added claims not at issue in this Motion for Conditional

Certification.

                                   II.    LAW AND ANALYSIS

       Plaintiffs bringing claims under the ADEA may seek conditional certification of a

collective action under 29 U.S.C. 626(b), which incorporates the standard of 29 U.S.C. § 216(b),

the same provision that authorizes collective actions for FLSA violations. Hoffmann-La Roche

Inc. v. Sperling, 493 U.S. 165, 169–70 (1989). The lead plaintiff bears the burden to show that

the proposed class members are similarly situated to the lead plaintiff. O’Brien v. Ed Donnelly

Enters., Inc., 575 F.3d 567, 584 (6th Cir. 2009), abrogated on other grounds by Campbell-Ewald

Co. v. Gomez, 136 S. Ct. 663, 669 (2016). Plaintiffs seeking to certify a collective action under

the FLSA face a lower burden than plaintiffs seeking class certification under Federal Rule of

Civil Procedure 23. Id. In FLSA class actions, “class certification typically occurs in two stages:

conditional and final certification.” Frye v. Baptist Mem’l Hosp., Inc., 495 F. App’x 669, 671

(6th Cir. 2012) (unpublished).

       The conditional certification stage requires that plaintiffs make only a “modest factual

showing” that they are similarly situated to proposed class members. Comer, 454 F.3d at 547.




                                                 2
See also Waggoner v. U.S. Bancorp, 110 F. Supp. 3d 759, 764 (N.D. Ohio 2015). The standard

at the first step is “fairly lenient…and typically results in conditional certification of a

representative class.” Comer, 454 F.3d at 547 (internal citations omitted). Although lenient,

plaintiffs seeking conditional certification “must present some evidence to support allegations

that others are similarly situated.” Sisson v. OhioHealth Corp., 2013 WL 6049028, at *2 (S.D.

Ohio Nov. 14, 2013). In determining conditional certification, courts have considered “whether

potential plaintiffs were identified; whether affidavits of potential plaintiffs were submitted; and

whether evidence of a widespread…plan was submitted.” Castillo v. Morales, Inc., 302 F.R.D.

480, 486 (S.D. Ohio 2014) (quoting H & R Block, Ltd. v. Housden, 186 F.R.D. 399, 400 (E.D.

Tex. 1999)).

        Gordon Flesch argues that conditional certification is inappropriate in part because

“plaintiffs offer no evidence to support the notion of a single decision, policy, or plan” that bases

employee terminations on age. (ECF No. 13 at 6). As Plaintiffs have acknowledged in their

Reply, their declarations and other evidence were inadvertently omitted from their Motion for

Conditional Certification. (ECF No. 15 at 3). Plaintiffs attempted to correct this oversight by

adding the evidence to their Reply. But “a moving party may not raise new issues for the first

time in its reply brief,” Bishop v. Oakstone Academy, 477 F.Supp.2d 876, 889 (S.D. Ohio 2007),

and “[e]vidence used to support a reply memorandum shall be limited to that needed to rebut the

positions argued in memoranda in opposition.” S.D. Ohio Civ. R. 7.2(d). This evidence is not

rebuttal evidence. Rather, Plaintiffs were required to submit the evidence prior to, or

simultaneously with, their Motion for Conditional Certification. Without these additional

documents, this Court is without any evidence upon which to make a finding as to the

appropriateness of conditional certification. Therefore, Plaintiffs’ Motion is DENIED.




                                                   3
Plaintiffs may renew their motion for conditional certification along with the proper evidence

supporting their request.

                                         III.   CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion is hereby DENIED.

       IT IS SO ORDERED.



                                                s/Algenon L. Marbley_______________
                                                ALGENON L. MARBLEY
                                                UNITED STATES DISTRICT JUDGE

DATED: March 26, 2019 




                                                  4
